DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-7, 9-13, 15-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,602,507 B2 in view of US 2019/0090225 A1 to Tang.
Regarding claims 1, 10 and 19, U.S. Patent No. 10,602,507 B2 claims a device (a secondary network device, claim 1), a method (a method of claim 13) and a non-transitory machine-readable storage medium (a memory, claim 18), comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations (wherein the memory includes executable instructions which when executed by a processor to perform the method, claim 18), comprising: 
a processor (a processor, claims 1 and 18); and 
a memory (a memory, claims 1 and 18) that stores executable instructions that, when executed by the processor, facilitate performance of operations (claims 1 and 18), comprising: 
receiving scheduling information from network equipment (receives a scheduling information, claims 1, 13 and 18) that identifies a bandwidth part (that identifies a transmission band/bandwidth segment, claims 1, 13 and 18) of different bandwidth parts of a shared carrier bandwidth of a communication network respectively scheduled for usage by a group of devices (shared carrier bandwidth for usage by the secondary network devices, claims 1, 13 and 18), comprising the device, based on different numerology configurations scheduled for the devices of the group (selecting bandwidth part based on the different numerology configurations, see claims 1, 13 and 18), wherein the devices are configured to employ the different bandwidth parts in association with performing communications with the network equipment (wherein the bandwidth part is selected in association with performance of the wireless communications, see claims 1, 13 and 18).
However, U.S. Patent No. 10,602,507 B2 does not explicitly claim “sending an uplink data transmission to the network equipment using the bandwidth part based on the receiving”.
Tang teaches a device (a terminal device 20, Fig. 2), a method (a method of Fig. 2) and a non-transitory machine-readable storage medium (a memory, Fig.15-16 and paragraphs [249, 261-263]), comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations (wherein the memory includes executable instructions which when executed by a processor of the terminal device 20 to perform the method, paragraphs [249, 261-263]), comprising: 
a processor (the terminal device 20 includes a processor, paragraphs [249, 261-263]); and 
a memory (the terminal device 20 includes a memory, paragraphs [249, 261-263]) that stores executable instructions that, when executed by the processor, facilitate performance of operations (wherein the memory includes executable instructions which when executed by a processor of the terminal device 20 to perform the method, paragraphs [249, 261-263]), comprising: 
receiving scheduling information from network equipment (the terminal device 20 with the processor and the memory, receives an indication information 220 from a network device 10, Fig. 2 and paragraphs [100-102, 126]) that identifies a bandwidth part (wherein the indication information 220 specifies a transmission band/bandwidth segment, paragraphs [100-102, 126, 111, 120]) of different bandwidth parts of a shared carrier bandwidth of a communication network respectively scheduled for usage by a group of devices (of different bands of a shared carrier bandwidth of a communication scheduled for usage by a group of terminal devices, paragraphs [120, 131-132]), comprising the device (including the terminal device 20, paragraphs [131-132]), based on different numerology configurations scheduled for the devices of the group (wherein the transmission band/bandwidth segment that specified in the indication information, is corresponded to a numerology configured/scheduled for the terminal device 20, paragraphs [106-107, 116, 126], of a set of numerologies scheduled for the groups of terminal devices, paragraphs [120, 131-133]), wherein the devices are configured to employ the different bandwidth parts in association with performing communications with the network equipment (wherein the terminal devices are configured to employ different bands for communicating with the network device 10, paragraphs [126, 131-132]); and 
sending an uplink data transmission to the network equipment using the bandwidth part based on the receiving (the terminal device with the processor and memory, transmits uplink data to the network device 10 using the band indicated in the indication information, paragraphs [107, 126, 131, 136-137]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of sending an uplink data transmission to the network equipment using the bandwidth part based on the receiving as taught by Tang, with the claims of U.S. Patent No. 10,602,507 B2, for a purpose of enabling the device to use the bandwidth part of uplink transmission, thus increase usages of the bandwidth part (see Tang, paragraphs [107, 126, 131, 136-137]).
Regarding claims 2 and 11, U.S. Patent No. 10,602,507 B2 further claims the different numerology configurations comprise different waveform parameters (see claims 1, 13 and 18), and wherein the different waveform parameters comprise a symbol duration parameter (see claim 12).
Regarding claims 3 and 12, U.S. Patent No. 10,602,507 B2 further claims wherein the different numerology configurations comprise different waveform parameters, and wherein the different waveform parameters comprise a subcarrier parameter (see claims 1 and 13 and 18). 
Regarding claims 4 and 13, U.S. Patent No. 10,602,507 B2 further claims wherein the different numerology configurations comprise different waveform parameters, and wherein the different waveform parameters comprise a cyclic prefix length parameter (see claim 12). 
Regarding claims 6 and 15, U.S. Patent No. 10,602,507 B2 further claims wherein the different bandwidth parts are respectively scheduled for usage by the devices based on a traffic condition associated with the communication network (see claim 7).
Regarding claims 7 and 16, U.S. Patent No. 10,602,507 B2 further claims wherein the different bandwidth parts are respectively scheduled for usage by the devices based on relative locations of the devices (see claim 9).
Regarding claims 9 and 18, U.S. Patent No. 10,602,507 B2 further claims wherein the different bandwidth parts respectively comprise different groups of consecutive physical resources blocks (see claims 11 and 17).
Regarding claim 20, U.S. Patent No. 10,602,507 B2 further claims wherein the different numerology configurations comprise different waveform parameters, and wherein the different waveform parameters comprise a symbol duration parameter, a subcarrier spacing parameter and a cyclic prefix length parameter (see claims 1, 12 and 18).

Claims 5 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,602,507 B2 in view of US 2019/0090225 A1 to Tang as applied to claims above, and further in view of US 2018/0152269 A1 to Xiong et al. (hereafter refers as Xiong).
Regarding claims 5 and 14, U.S. Patent No. 10,602,507 B2 in view of Tang does not explicitly claim receiving the scheduling information “via a control channel of the communication network”.
Xiong teaches receiving the scheduling information via a control channel of the communication network (a UE receives the scheduling information via a control channel, i.e. PDCCH, from an eNB, paragraphs [38, 48], wherein the scheduling information specifying a subband allocated to the UE, paragraphs [33, 36-38, 41, 42]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the scheduling information via a control channel of the communication network as taught by Xiong, with the claims of receiving the scheduling information as claimed by U.S. Patent No. 10,602,507 B2 in view of Tang, for a purpose of increase compatibility of the UE by simply employ the control channel, i.e. PDCCH, to transmit the scheduling information (see Xiong, paragraphs [33, 36-38, 41, 42]).

Claims 8 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,602,507 B2 in view of US 2019/0090225 A1 to Tang as applied to claims above, and further in view of US 2015/0351098 A1 to Schellmann et al. (hereafter refers as Schellmann).
Regarding claims 8 and 17, U.S. Patent No. 10,602,507 B2 in view of Tang further teaches wherein the devices comprise mobile devices (wherein the terminal device is a mobile device, see Tang, paragraph [84]), but however does not explicitly claim wherein the relative locations of the mobile devices “change repeatedly”.
Schellmann teaches the devices comprise mobile devices (wherein the terminal device is a mobile device, see Schellmann, paragraphs [28, 64]), and wherein the relative locations of the mobile devices change repeatedly (wherein the wherein the mobile device is moving repeatedly/constantly, see Tang, paragraph [84], see Schellmann, paragraphs [46, 47, 64, 67, 94]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the relative locations of the mobile devices change repeatedly as taught by Schellmann, with the claims of U.S. Patent No. 10,602,507 B2 in view of Tang, for a purpose of increase mobility for the devices by enable the relative locations of the devices to change repeatedly (Schellmann, paragraphs [46, 47, 64, 67, 94]).

Claims 1-4, 6-7, 9-13, 15-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,252,716 in view of US 2019/0090225 A1 to Tang.
Regarding claims 1, 10 and 19, U.S. Patent No. 11,252,716 claims a device (a secondary network device, claim 1), a method (a method of claim 11) and a non-transitory machine-readable storage medium (a memory, claim 16), comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations (wherein the memory includes executable instructions which when executed by a processor to perform the method, claim 16), comprising: 
a processor (a processor, claims 1 and 16); and 
a memory (a memory, claims 1 and 16) that stores executable instructions that, when executed by the processor, facilitate performance of operations (claims 1 and 16), comprising: 
receiving scheduling information from network equipment (receives a scheduling information, claims 1, 3, 11, 13, 16 and 18) that identifies a bandwidth part (that identifies a transmission band/bandwidth segment, claims 1, 11 and 16) of different bandwidth parts of a shared carrier bandwidth of a communication network respectively scheduled for usage by a group of devices (shared carrier bandwidth for usage by the secondary network devices, claims 1, 11 and 16), comprising the device, based on different numerology configurations scheduled for the devices of the group (selecting bandwidth part based on the different numerology configurations, see claims 1, 11 and 16), wherein the devices are configured to employ the different bandwidth parts in association with performing communications with the network equipment (wherein the bandwidth part is selected in association with performance of the wireless communications, see claims 1, 11 and 16).
However, U.S. Patent No. 11,252,716 does not explicitly claim “sending an uplink data transmission to the network equipment using the bandwidth part based on the receiving”.
Tang teaches a device (a terminal device 20, Fig. 2), a method (a method of Fig. 2) and a non-transitory machine-readable storage medium (a memory, Fig.15-16 and paragraphs [249, 261-263]), comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations (wherein the memory includes executable instructions which when executed by a processor of the terminal device 20 to perform the method, paragraphs [249, 261-263]), comprising: 
a processor (the terminal device 20 includes a processor, paragraphs [249, 261-263]); and 
a memory (the terminal device 20 includes a memory, paragraphs [249, 261-263]) that stores executable instructions that, when executed by the processor, facilitate performance of operations (wherein the memory includes executable instructions which when executed by a processor of the terminal device 20 to perform the method, paragraphs [249, 261-263]), comprising: 
receiving scheduling information from network equipment (the terminal device 20 with the processor and the memory, receives an indication information 220 from a network device 10, Fig. 2 and paragraphs [100-102, 126]) that identifies a bandwidth part (wherein the indication information 220 specifies a transmission band/bandwidth segment, paragraphs [100-102, 126, 111, 120]) of different bandwidth parts of a shared carrier bandwidth of a communication network respectively scheduled for usage by a group of devices (of different bands of a shared carrier bandwidth of a communication scheduled for usage by a group of terminal devices, paragraphs [120, 131-132]), comprising the device (including the terminal device 20, paragraphs [131-132]), based on different numerology configurations scheduled for the devices of the group (wherein the transmission band/bandwidth segment that specified in the indication information, is corresponded to a numerology configured/scheduled for the terminal device 20, paragraphs [106-107, 116, 126], of a set of numerologies scheduled for the groups of terminal devices, paragraphs [120, 131-133]), wherein the devices are configured to employ the different bandwidth parts in association with performing communications with the network equipment (wherein the terminal devices are configured to employ different bands for communicating with the network device 10, paragraphs [126, 131-132]); and 
sending an uplink data transmission to the network equipment using the bandwidth part based on the receiving (the terminal device with the processor and memory, transmits uplink data to the network device 10 using the band indicated in the indication information, paragraphs [107, 126, 131, 136-137]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of sending an uplink data transmission to the network equipment using the bandwidth part based on the receiving as taught by Tang, with the claims of U.S. Patent No. 11,252,716, for a purpose of enabling the device to use the bandwidth part of uplink transmission, thus increase usages of the bandwidth part (see Tang, paragraphs [107, 126, 131, 136-137]).
Regarding claims 2 and 11, U.S. Patent No. 11,252,716 further claims the different numerology configurations comprise different waveform parameters (see claims 1, 11 and 16), and wherein the different waveform parameters comprise a symbol duration parameter (see claims 1, 11 and 16).
Regarding claims 3 and 12, U.S. Patent No. 11,252,716 further claims wherein the different numerology configurations comprise different waveform parameters, and wherein the different waveform parameters comprise a subcarrier parameter (see claims 2, 12 and 17). 
Regarding claims 4 and 13, U.S. Patent No. 11,252,716 further claims wherein the different numerology configurations comprise different waveform parameters, and wherein the different waveform parameters comprise a cyclic prefix length parameter (see claims 1, 11 and 16). 
Regarding claims 6 and 15, U.S. Patent No. 11,252,716 further claims wherein the different bandwidth parts are respectively scheduled for usage by the devices based on a traffic condition associated with the communication network (see claim 8).
Regarding claims 7 and 16, U.S. Patent No. 11,252,716 further claims wherein the different bandwidth parts are respectively scheduled for usage by the devices based on relative locations of the devices (see claim 9).
Regarding claims 9 and 18, U.S. Patent No. 11,252,716 further claims wherein the different bandwidth parts respectively comprise different groups of consecutive physical resources blocks (see claim 10).
Regarding claim 20, U.S. Patent No. 11,252,716 further claims wherein the different numerology configurations comprise different waveform parameters, and wherein the different waveform parameters comprise a symbol duration parameter, a subcarrier spacing parameter and a cyclic prefix length parameter (see claims 16-17).

Claims 5 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,252,716 in view of US 2019/0090225 A1 to Tang as applied to claims above, and further in view of US 2018/0152269 A1 to Xiong et al. (hereafter refers as Xiong).
Regarding claims 5 and 14, U.S. Patent No. 11,252,716 in view of Tang does not explicitly claim receiving the scheduling information “via a control channel of the communication network”.
Xiong teaches receiving the scheduling information via a control channel of the communication network (a UE receives the scheduling information via a control channel, i.e. PDCCH, from an eNB, paragraphs [38, 48], wherein the scheduling information specifying a subband allocated to the UE, paragraphs [33, 36-38, 41, 42]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the scheduling information via a control channel of the communication network as taught by Xiong, with the claims of U.S. Patent No. 11,252,716 in view of Tang, for a purpose of increase compatibility of the UE by simply employ the control channel, i.e. PDCCH, to transmit the scheduling information (see Xiong, paragraphs [33, 36-38, 41, 42]).

Claims 8 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,252,716 in view of US 2019/0090225 A1 to Tang as applied to claims above, and further in view of US 2015/0351098 A1 to Schellmann et al. (hereafter refers as Schellmann).
Regarding claims 8 and 17, U.S. Patent No. 11,252,716 in view of Tang further claims wherein the devices comprise mobile devices (wherein the terminal device is a mobile device, see Tang, paragraph [84]), but however does not explicitly claim wherein the relative locations of the mobile devices “change repeatedly”.
Schellmann teaches the devices comprise mobile devices (wherein the terminal device is a mobile device, see Schellmann, paragraphs [28, 64]), and wherein the relative locations of the mobile devices change repeatedly (wherein the wherein the mobile device is moving repeatedly/constantly, see Tang, paragraph [84], see Schellmann, paragraphs [46, 47, 64, 67, 94]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the relative locations of the mobile devices change repeatedly as taught by Schellmann, with the claims of U.S. Patent No. 11,252,716 in view of Tang, for a purpose of increase mobility for the devices by enable the relative locations of the devices to change repeatedly (Schellmann, paragraphs [46, 47, 64, 67, 94]).




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-12 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0090225 A1 to Tang.
Regarding claims 1, 10 and 19, Tang teaches a device (a terminal device 20, Fig. 2), a method (a method of Fig. 2) and a non-transitory machine-readable storage medium (a memory, Fig.15-16 and paragraphs [249, 261-263]), comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations (wherein the memory includes executable instructions which when executed by a processor of the terminal device 20 to perform the method, paragraphs [249, 261-263]), comprising: 
a processor (the terminal device 20 includes a processor, paragraphs [249, 261-263]); and 
a memory (the terminal device 20 includes a memory, paragraphs [249, 261-263]) that stores executable instructions that, when executed by the processor, facilitate performance of operations (wherein the memory includes executable instructions which when executed by a processor of the terminal device 20 to perform the method, paragraphs [249, 261-263]), comprising: 
receiving scheduling information from network equipment (the terminal device 20 with the processor and the memory, receives an indication information 220 from a network device 10, Fig. 2 and paragraphs [100-102, 126]) that identifies a bandwidth part (wherein the indication information 220 specifies a transmission band/bandwidth segment, paragraphs [100-102, 126, 111, 120]) of different bandwidth parts of a shared carrier bandwidth of a communication network respectively scheduled for usage by a group of devices (of different bands of a shared carrier bandwidth of a communication scheduled for usage by a group of terminal devices, paragraphs [120, 131-132]), comprising the device (including the terminal device 20, paragraphs [131-132]), based on different numerology configurations scheduled for the devices of the group (wherein the transmission band/bandwidth segment that specified in the indication information, is corresponded to a numerology configured/scheduled for the terminal device 20, paragraphs [106-107, 116, 126], of a set of numerologies scheduled for the groups of terminal devices, paragraphs [120, 131-133]), wherein the devices are configured to employ the different bandwidth parts in association with performing communications with the network equipment (wherein the terminal devices are configured to employ different bands for communicating with the network device 10, paragraphs [126, 131-132]); and 
sending an uplink data transmission to the network equipment using the bandwidth part based on the receiving (the terminal device with the processor and memory, transmits uplink data to the network device 10 using the band indicated in the indication information, paragraphs [107, 126, 131, 136-137]).
Regarding claims 2 and 11, Tang further teaches wherein the different numerology configurations comprise different waveform parameters (different numerologies comprises different waveform parameters, paragraphs [99, 131, 140-142]), and wherein the different waveform parameters comprise a symbol duration parameter (comprising a length of a symbol parameter, paragraphs [99, 141, 142]).
Regarding claims 3 and 12, Tang further teaches wherein the different numerology configurations comprise different waveform parameters (different numerologies comprises different waveform parameters, paragraphs [99, 131, 140-142]), and wherein the different waveform parameters comprise a subcarrier parameter (comprising a subcarrier parameter, paragraphs [99, 141, 142]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0090225 A1 to Tang as applied to claims above, and further in view of US 2019/0116582 A1 to Pelletier et al. (hereafter refers as Pelletier).
Regarding claims 4 and 13, Tang further teaches wherein the different numerology configurations comprise different waveform parameters (different numerologies comprises different waveform parameters, paragraphs [99, 131, 140-142]), however, does not explicitly teach wherein the different waveform parameters comprise “a cyclic prefix length parameter”. 
Pelletier teaches the different waveform parameters comprise a cyclic prefix length parameter (the waveform parameters comprise length of CP, paragraph [251], provisional 62/315,165, paragraph [148]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the different waveform parameters comprise a cyclic prefix length parameter as taught by Pelletier, with the teachings of different waveform parameters as taught by Tang, for a purpose of clearly specifying other parameters of the waveform, thus improving communications between the network equipment and the device (see Pelletier, paragraph [251], provisional 62/315,165, paragraph [148]).
Regarding claim 20, Tang further teaches wherein the different numerology configurations comprise different waveform parameters (different numerologies comprises different waveform parameters, paragraphs [99, 131, 140-142]), and wherein the different waveform parameters comprise a symbol duration parameter (comprising a length of a symbol parameter, paragraphs [99, 141, 142]), a subcarrier spacing parameter (comprising a subcarrier parameter, paragraphs [99, 141, 142]).
However, Tang does not explicitly teach wherein the different waveform parameters comprise “a cyclic prefix length parameter”.
Pelletier teaches the different waveform parameters comprise a symbol duration parameter (the waveform parameters comprise length of CP, paragraphs [202, 251, 259], provisional 62/315,165, paragraphs [148, 150-152]), a subcarrier spacing parameter (the waveform parameters comprise length of CP, paragraph [251], provisional 62/315,165, paragraph [148]), and a cyclic prefix length parameter (the waveform parameters comprise length of CP, paragraph [251], provisional 62/315,165, paragraph [148]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the different waveform parameters comprise a cyclic prefix length parameter as taught by Pelletier, with the teachings of different waveform parameters comprises a symbol duration parameter and a subcarrier spacing as taught by Tang, for a purpose of clearly specifying other parameters of the waveform, thus improving communications between the network equipment and the device (see Pelletier, paragraph [251], provisional 62/315,165, paragraph [148]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0090225 A1 to Tang as applied to claims above, and further in view of US 2018/0152269 A1 to Xiong et al. (hereafter refers as Xiong).
Regarding claims 5 and 14, Tang does not explicitly teach receiving the scheduling information “via a control channel of the communication network”.
Xiong teaches receiving the scheduling information via a control channel of the communication network (a UE receives the scheduling information via a control channel, i.e. PDCCH, from an eNB, paragraphs [38, 48], wherein the scheduling information specifying a subband allocated to the UE, paragraphs [33, 36-38, 41, 42]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the scheduling information via a control channel of the communication network as taught by Xiong, with the teachings of receiving the scheduling information as taught by Tang, for a purpose of increase compatibility of the UE by simply employ the control channel, i.e. PDCCH, to transmit the scheduling information (see Xiong, paragraphs [33, 36-38, 41, 42]).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0090225 A1 to Tang as applied to claims above, and further in view US 2007/0060178 A1 to Gorokhov et al. (hereafter refers as Gorokhov).
Regarding claims 6 and 15, Tang does not explicitly teach wherein the different bandwidth parts are respectively scheduled for usage by the devices “based on a traffic condition associated with the communication network”.
Gorokhov teaches the different bandwidth parts are respectively scheduled for usage by the devices based on a traffic condition associated with the communication network (allocating different bandwidth parts/segments of an operating bandwidth for usage by the user equipments based on the traffic condition associated with a communication network, paragraphs [13-14, 35, 47, 55-56, 115-116]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the different bandwidth parts are respectively scheduled for usage by the devices based on a traffic condition associated with the communication network as taught by Gorokhov, with the teachings of the different bandwidth parts are respectively scheduled for usage by the devices as taught by Tang, for a purpose of improving the wireless communications, by scheduling the different bandwidth parts for usage by the devices based on the traffic condition associated with the communication network, as such would provide the highest performances/qualities for the wireless communication for each device (see Gorokhov, paragraphs [8-14, 69, 115]). 

Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0090225 A1 to Tang as applied to claims above, and further in view US 2015/0351098 A1 to Schellmann et al. (hereafter refers as Schellmann).
Regarding claims 7 and 16, Tang does not explicitly teach wherein the different bandwidth parts are respectively scheduled for usage by the devices “based on relative locations of the devices”.
Schellmann teaches the different bandwidth parts are respectively scheduled (a UE receives resource allocation information that identifying allocation information, i.e. selected subcarriers and the subcarrier-spacing, paragraphs [118-119]) for usage by the devices based on relative locations of the devices (wherein the bands/subcarriers are allocated to the user 1 and user 2, based on the relative locations of the user 1 and the user 2 to the base station, paragraphs [53, 112] and Fig. 4).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the different bandwidth parts are respectively scheduled for usage by the devices based on relative locations of the devices as taught by Schellmann, with the teachings of the different bandwidth parts are respectively scheduled for usage by the devices as taught by Tang, for a purpose of improving the wireless communications, by scheduling the different bandwidth parts for usage by the devices based on the relative location of the devices, since the different relative locations experience different channel qualities, as such it would be appropriate to schedule the bandwidth parts for usage based on the relative location of the devices (see Schellmann, paragraphs [53, 112] and Fig. 4).
Regarding claims 8 and 17, Tang further teaches wherein the devices comprise mobile devices (wherein the terminal device is a mobile device, see Tang, paragraph [84]), but however does not explicitly teach wherein “the relative locations of the mobile devices change repeatedly”.
Schellmann teaches the devices comprise mobile devices (wherein the terminal device is a mobile device, see Schellmann, paragraphs [28, 64]), and wherein the relative locations of the mobile devices change repeatedly (wherein the wherein the mobile device is moving repeatedly/constantly, see Tang, paragraph [84], see Schellmann, paragraphs [46, 47, 64, 67, 94]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the relative locations of the mobile devices change repeatedly as taught by Schellmann, with the teaching of Tang, for a purpose of increase mobility for the devices by enable the relative locations of the devices to change repeatedly (Schellmann, paragraphs [46, 47, 64, 67, 94]).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0090225 A1 to Tang as applied to claims above, and further in view US 2014/0056272 A1 to Gao et al. (hereafter refers as Gao).
Regarding claims 9 and 18, Tang does not explicitly teach the respective bandwidth parts comprise “different groups of consecutive physical resources blocks”.
Gao teaches the respective bandwidth parts comprise different groups of consecutive physical resources blocks (different bandwidth parts/subcarriers comprises several consecutive PRBs, paragraph [114]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the respective bandwidth parts comprise different groups of consecutive physical resources blocks as taught by Gao, with the teachings of Tang, for a purpose of ensure the teachings would be compatible with the system that using the physical resource blocks as the wireless bandwidth parts for wireless communication (see Gao, paragraph [114]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0071233 A1 discloses allocating subcarrier(s) based on channel quality (paragraphs [56-61]).
US 2014/0119333 A1 discloses scheduling subcarriers based on location of the UEs (paragraphs [40-41, 51, 55, 58-62]). 
US 2018/0063818 A1 discloses transmitting PDCCH including carrier indicator (see paragraphs [33, 123, 140]).
US 2017/0181149 A1 discloses signaling a subband assignment change via PDCCH (see paragraphs [71, 77]).
US 2017/0215170 A1 discloses assigning bandwidth portion to the UE (see Fig. 8A-8D, paragraphs [36-38, 55-56, 67]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        November 18, 2022